Citation Nr: 0517362	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  For the period from July 6, 2000 to December 21, 2004, 
the veteran's post-traumatic stress disorder (PTSD) was 
manifested by symptomatology that was productive of mild to 
moderate occupational and social impairment with reduced 
reliability and productivity due to sleep impairment, 
nightmares and intrusive thoughts about his wartime 
experiences, and difficulty maintaining effective work and 
social relationships due to elevated symptoms during periods 
of heightened stress.  

2.  For the period commencing on December 22, 2004 to the 
present, the veteran's PTSD is manifested by symptomatology 
that was productive of moderately severe to severe 
occupational and social impairment with reduced reliability 
and productivity due to increased social isolation and 
withdrawal from the community, persistent irritability of 
mood, sleep impairment, nightmares and intrusive thoughts 
about his wartime experiences, and difficulty maintaining 
effective work and social relationships due to impaired 
memory and a decreased ability to concentrate his thoughts 
and cope with stressful situations.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD for the period from July 6, 2000 to December 
21, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

2.  The criteria for a 70 percent evaluation, and no higher, 
for PTSD for the period commencing on December 22, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in April 2001 
and May 2004, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of the April 2004 remand which occurred during this 
appeal, including VA treatment records for the pertinent 
period at issue.  He has also been provided with VA 
psychiatric examinations that addressed the status of his 
PTSD.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Factual Background

VA medical records associated with the veteran's claim show 
that on VA examination on June 15, 2000, the veteran was 
diagnosed with PTSD.  He reported that he served aboard an 
aircraft carrier in the Pacific Theater of Operations during 
World War II and experienced combat on many occasions during 
service.  Since then, he experienced intrusive thoughts 
relating to his combat stressors.  He reported that he was 
usually able to deal with these, but they became more severe 
during times of stress.  He reported that his wife of 56 
years passed away five years earlier and that since that 
time, in his sadness and loneliness, his PTSD symptoms have 
worsened.  He denied being suicidal and reported that he was 
active in his church and occasionally played golf, fished, 
and spent time with his friends.  He had four grown children 
who were successful and with whom he remained in contact.  He 
preferred to live independently.  He did not use alcohol, 
tobacco, or illegal drugs.  The impression was that he had 
mild PTSD symptoms since service, with heightened emotional 
distress during stressful periods and more frequent episodes 
of PTSD symptoms since the death of his wife.  Antidepressant 
medication was recommended.

A July 13, 2000 VA psychiatric counseling report shows that 
the veteran reported feeling much improved after having been 
placed on a psychotropic medication regimen.  He reported 
improved sleep, and feeling more relaxed and energized.  He 
reported that he was very active in his independent 
lifestyle, playing golf, working in his garden, raising his 
dogs, and doing housework.  His mood was described as 
positive and optimistic.


A September 14, 2000 VA psychiatric counseling report shows 
that the veteran appeared neatly dressed and groomed and 
spoke fluently and succinctly to the counselor.  He was 
gregarious and verbal with the examiner and displayed 
excellent recall abilities with appropriate emotional affect 
to the matters discussed.  His mood was described as 
positive.  He reported experiencing only one combat-related 
dream since his prior counseling session, with a history of 
experiencing nightmares of the war twice per week prior to 
commencing his psychotropic medication regimen.  He remained 
active playing golf, swimming, working on his yard, and 
maintaining two large gardens with vegetables and flowers.  
He reported that he sold flowers at the flea market and 
canned vegetables at his home.  He was also active in his 
local Lyons Club.  The impression was that the veteran's 
psychiatric symptoms have resolved due to his increased 
activities and involvement with other people, and his 
prescribed medication.  

A May 1, 2001 medical report shows that the veteran was being 
followed up for treatment of coronary artery disease, 
hypertension, osteoarthritis, and prostate cancer.  He 
reported experiencing some mild PTSD symptoms but 
acknowledged that his anti-depressant medication helped 
considerably.

A July 28, 2001 VA psychiatric examination report shows that 
the veteran participated in combat against enemy Japanese 
forces during naval service in World War II.  He was employed 
after service in a career in the textile industry and retired 
at age 65.  He was widowed but was married for over six 
decades and had four successful grown children from the 
marriage.  He loved and was very close with all four children 
although three lived out of state.  He reported that he had 
some friends, belonged to the Lyons Club, and derived great 
pleasure and joy helping others.  He still tried to remain 
very active with exercise, playing golf, and fishing.  His 
primary complaint was that he currently lived alone and that 
"things (would) get to him."  He stated that his 
psychiatric problems increased after his wife passed away.  
He had many memories about the war both day and night, and he 
would encounter stimuli during the course of the day that 
would remind him of his wartime experiences.  He had 
nightmares relating to the war once or twice a month in which 
he would dream about people bleeding and dying.  He reported 
that he actively avoided watching anything that would remind 
him about the war, especially on television.  He denied 
having any survivor's guilt or memory flashbacks, although he 
did experience bad memories of the war if he did not keep 
himself occupied.  He reported that he had a girlfriend and 
was able to have loving feelings towards others.  He tried to 
keep himself occupied and busy to avoid thinking idly about 
his military experiences.

On mental status examination he appeared well groomed and 
casually dressed.  He was oriented on all spheres.  Motor 
activity was within normal limits.  He maintained good eye 
contact and was cooperative with the examiner.  His mood was 
self-described as being good and his mood appeared euthymic 
and appropriate to content to the examiner.  His speech was 
normal in rate and tone.  He denied having any hallucinations 
or suicidal or homicidal ideation.  His thought content was 
non-delusional and his thought processes were goal directed 
and relevant.  His memory was good to fair for remote, 
recent, and immediate material.  The diagnosis was mild PTSD 
and bereavement over the death of his wife.  His Global 
Assessment of Functioning (GAF) score was 70.  This score, 
according to the Diagnostic and Statistical Manual, 4th 
Edition (DSM-IV) of the American Psychiatric Association,  
indicates mild psychiatric symptoms and some difficulty in 
social and occupational functioning, but generally 
functioning pretty well and able to have some meaningful 
interpersonal relationships.  The examiner's opinion was that 
the veteran met the criteria for mild symptoms of PTSD, 
including nightmares, intrusive memories of the war during 
daytime hours, avoidance of war stimuli, some difficulty 
concentrating his thoughts, and some irritability that was 
reduced with medication.  His social adaptability and 
interactions with others was mildly to moderately impaired, 
but he still had friends, interests, and activities in which 
he was able to participate and he reportedly had a 
girlfriend.  His flexibility, reliability, and efficiency in 
an industrial setting were also mildly impaired with some 
sleep problems, nightmares, and intrusive wartime memories.  
The examiner characterized the veteran's disability to be 
within the mild range.  He was competent to handle his own 
funds.  

An October 29, 2001 VA treatment note shows that the veteran 
reported having mild PTSD symptoms but was receiving 
considerable improvement through his medication.


At an August 2003 videoconference hearing before the Board, 
the veteran testified, in pertinent part, that he 
occasionally felt emotionally overwhelmed during periods of 
stress and that this was related to his PTSD symptoms.  He 
reported that he was in many near-death situations during his 
period of service in the United States Navy and witnessed the 
deaths of many fellow servicemen during combat and while 
involved in combat operations.  He denied having problems 
remembering names of  persons.  He reported that he was now 
retired and kept himself busy and active in his church and in 
the Lyons Club.  He had many good friends and kept socially 
active in these organizations.  He also maintained a close 
and loving relationship with a girlfriend.  He indicated that 
he occasionally had suicidal ideation and ideation about 
hurting people whom he felt had wronged him, but stated that 
he would never act on these feelings because of his deep 
religious faith and convictions.

The report of a December 22, 2004 VA psychiatric examination 
shows that the veteran reported having a sense of increased 
social isolation.  He reported that he missed his late wife 
very much.  He saw his son approximately two times per month 
and his daughter once every two or three months.  His primary 
companion was his pet dog.  He reported a sense of 
estrangement from others and difficulty with trust, 
preferring to isolate himself.  According to the veteran, he 
carried a gun with him when he went out of his house to check 
his mailbox.  He reported that he would go out to eat with 
his girlfriend approximately twice per week.  He attended his 
church and also a church-sponsored veteran's meeting twice 
per month.  He used to play golf but not in the past six 
months.  He tried to live as independently as possible, 
raising his own food and flowers.  He cooked for himself but 
also had a neighbor and girlfriend bring food to him.  He 
denied using alcohol, illegal drugs, or tobacco.

On mental status examination he was alert and oriented on all 
spheres.  He was cooperative, neatly groomed, and casually 
but neatly dressed.  He made good eye contact with the 
examiner.  His mood was "not too good" and his affect was 
blunted.  His thought processes were logical and goal-
directed without looseness of association.  He denied having 
hallucinations or delusions.  He had problems with his memory 
and with concentrating his thoughts.  He denied suicidal and 
homicidal ideation.  The diagnosis was chronic PTSD.  His GAF 
score was 43, indicating serious psychiatric symptoms and 
serious impairment in social and occupational functioning.  
In his commentary, the examiner presented the following 
statement:

[The veteran] clearly continues to meet Criteria 
IV diagnosis of post-traumatic stress disorder.  
His combat stressors have been previously 
documented.  He continues to have problems with 
insomnia, nightmares, intrusive thoughts, 
flashbacks, hyper vigilance, exaggerated startle 
response, irritability, depression, anxiety, 
decreased memory and concentration, anhedonia, 
survivor's guilt, and avoidance.  His social 
adaptability and interactions with others was 
considerably impaired to, at times, severely 
impaired due to his problems with irritability, 
depression, and desire to isolate.  His 
flexibility, adaptability, and efficiency in 
industrial environment does not appear to show 
impairment based on mental illness alone.  I would 
estimate his overall level of disability to be in 
the definite range.  His social adaptability and 
interactions with others is considerably impaired 
due to problems with irritability and decreased 
concentration and memory.  His social adaptability 
and interactions with others is severely to 
totally impaired due to his problems with 
irritability, depression and desire to isolate.  I 
would estimate his overall level of disability to 
be in the severe to total range.

Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this 
claim is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.  The 
RO granted service connection for PTSD, and assigned a 50 
percent disability rating from July 6, 2000.  Accordingly, 
consideration must be given regarding whether this case 
warrants the assignment of separate ratings for PTSD for 
separate periods of time, from July 6, 2000, to the present, 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Assignment of a 50 percent evaluation for PTSD is warranted 
when the evidence demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, such as 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

Assignment of a 70 percent evaluation for PTSD is warranted 
when the evidence demonstrates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; inability to establish and maintain effective 
relationships.  Id. 

Assignment of a 100 percent evaluation for PTSD is warranted 
when the evidence demonstrates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Applying the objective evidence to the aforementioned 
criteria, the Board finds that the veteran's PTSD did not 
meet the criteria for a rating in excess of 50 percent for 
the period from July 6, 2000 to December 21, 2004.  The 
evidence pertinent to this time period shows that the 
veteran's GAF score was 70, indicating that he had only mild 
psychiatric symptoms, such as depressed mood and mild 
insomnia, or some difficulty in social and occupational 
functioning, but was generally functioning pretty well and 
was able to have some meaningful interpersonal relationships.  
The examinations conducted during this period show, overall, 
that the veteran's psychiatric symptoms necessitated 
treatment by counseling and pharmacotherapy, and were 
primarily manifested by depression and anxiety during periods 
of elevated emotional stress, with sleep impairment from 
occasional nightmares of the war and occasional intrusive 
thoughts about the war.  These symptoms produced occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, but that he was able to function 
satisfactorily, with routine behavior, self-care, and normal 
conversation normal.  The veteran was retired and widowed, 
but was quite socially active at the time, maintaining 
regular contacts with his children, friends, girlfriend, 
church congregation, and members of the Lyons Club community 
service organization.  He also was physically active, playing 
golf and fishing, keeping himself occupied in his garden and 
home, and maintaining an independent lifestyle.  He was also 
able to maintain his personal appearance and interact well 
with the examiners who counseled him during this period.  
This constellation of symptomatology is consistent with the 
criteria for the 50 percent evaluation currently assigned.  

Although disturbances in motivation and mood were shown 
during the period of July 6, 2000 to December 21, 2004, the 
criteria for a 70 percent evaluation were not met, as the 
veteran's memory, judgment, cognition, and insight were 
appropriate and within normal limits, and his perceptual 
processes were intact, with no suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships.  Accordingly, during 
the period of July 6, 2000 to December 21, 2004, the initial 
assignment of a 50 percent evaluation, but no more, for PTSD 
is warranted.

However, the objective evidence demonstrates that as of 
December 22, 2004, the veteran was shown to have underwent a 
decline in his overall ability to function both 
occupationally and socially.  The VA examination conducted in 
December 2004, assigned a GAF score of 43, indicating serious 
psychiatric symptoms and serious impairment in social and 
occupational functioning.  Furthermore, the examination 
report shows that his psychiatric symptoms were primarily 
manifested by memory and concentration impairment, depressed 
mood, increased social isolation and withdrawal from the 
community,  a decreased trust in others and increased 
irritability, which produced what the examiner opined to be 
severe difficulty in adapting to stressful circumstances, 
including work or a work-like setting, and an inability to 
establish and maintain effective relationships apart from the 
ones he had with is immediate family members and girlfriend.  
The Board concludes that the manifestations of the veteran's 
service-connected PTSD more closely approximate the criteria 
for a 70 percent evaluation as of December 22, 2004.  See 38 
C.F.R. § 4.7.  

However, the criteria for a 100 percent evaluation has not 
been met as there is no objective evidence of gross 
impairment in his thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or his own name.  
Furthermore, the veteran, by his own admission, was able to 
go out to dinner socially with his girlfriend twice per week 
and otherwise continue his involvement in his church.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against ratings in excess of those 
assigned herein, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD for 
the period from July 6, 2000 to December 21, 2004 is denied.

A 70 percent evaluation for PTSD for the period commencing on 
December 22, 2004 is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


